Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEY FOR APPELLEE:

RUTH JOHNSON                                     PHYLLIS J. GARRISON
Marion County Public                             Wishard Health Services
Defender Agency
Indianapolis, Indiana
                                                 Indianapolis, Indiana
                                                                             FILED
                                                                           Aug 30 2012, 9:23 am


                              IN THE                                              CLERK
                                                                                of the supreme court,
                                                                                court of appeals and
                                                                                       tax court

                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE COMMITMENT                  )
OF D.W.,                                         )
                                                 )
       Appellant-Respondent,                     )
                                                 )
              vs.                                )      No. 49A02-1201-MH-13
                                                 )
WISHARD HEALTH SERVICES                          )
MIDTOWN MENTAL HEALTH,                           )
                                                 )
       Appellee-Petitioner.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Gerald S. Zore, Judge
                           Cause No. 49D08-1112-MH-45975



                                      August 30, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Appellant-respondent D.W. appeals his temporary involuntary commitment to a

mental health facility of appellee-petitioner, Wishard Health Services (Wishard).

Specifically, D.W. contends that the evidence was insufficient to support the trial court’s

findings that he was mentally ill and gravely disabled. Finding sufficient evidence, we

affirm.

                                         FACTS

          On or about November 22, 2011, D.W. was admitted to Wishard as a prisoner of

Marion County after he was detained by police for erratic behavior. Specifically, D.W.

drove a Jeep up the steps of the Indiana War Memorial in downtown Indianapolis and set

a fire at the top. D.W. had wrapped an American flag around him and was wearing gold-

painted boots and carrying a cross and a staff at the time of the incident. He also had a

loaded weapon with him. Upon his admission to Wishard, D.W. explained his behavior

by stating he had received “a sign from God to act on his message.” Tr. p. 9.

          On December 2, 2011, Dr. Stephanie Price of Midtown Community Mental Health

Center, which is a part of Wishard, filed a petition for involuntary commitment in the

Marion Superior Court, asking the court for a temporary commitment of D.W. for a

period of ninety days. In the petition and the attached physician’s statement, Dr. Price

alleged that D.W. suffers from a psychiatric disorder, namely Bipolar Disorder, Manic

Episode, “which substantially disturbs [D.W.’s] thinking, feelings, or behavior, and

impairs [D.W.’s] ability to function.” Appellant’s App. p. 15. Dr. Price claimed that

D.W. should be temporarily committed on the basis of dangerousness in that he presents

                                            2
a substantial risk of harm to others and on the basis that D.W. is gravely disabled as a

result of his mental condition.

          On December 12, 2011, the trial court held an evidentiary hearing on the petition

for D.W.’s temporary involuntary commitment. Dr. Price testified that she is a resident

physician who is training in psychology under the supervision of Dr. Michael DeMotte.

D.W. stipulated to Dr. Price’s expertise as a psychiatrist insofar as she is a licensed

physician in Indiana. Dr. Price then testified that in the nearly three weeks since D.W.’s

admission, she had examined D.W. on a “week day [sic] basis, except for Thanksgiving,

Thursday and Friday, and that weekend.” Tr. p. 6.

          On the basis of Dr. Price’s examinations of D.W. and of the records relating to his

treatment, Dr. Price concluded that D.W. suffers from “Bi Polar Disorder, Maniac [sic]

Episode with Psychotic Features.” Id. at 7. Dr. Price stated that D.W. also “meet[s]

some criteria that are consistent with Post Traumatic Stress Disorder, and Narcissistic

Personality Disorder, but it’s difficult to make that diagnosis in the midst of a maniac

[sic] episode, so we would not like to make those at this time.” Id. Dr. Price explained

that the following symptoms exhibited by D.W. supported the diagnosis of bipolar

disorder:

          So, for greater than a week period he’s shown a persistent change in mood,
          more expansive.1 It could also be elevated2 or irritable. Uh, during that

1
  An expansive mood is “characterized by unceasing and indiscriminate enthusiasm for interpersonal,
sexual, or occupational interactions.” Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of
Mental Disorders 328 (4th ed. 1994).
2
    A person experiencing an elevated mood feels “euphoric, unusually good, cheerful, or high.” Id.
                                                      3
       time he’s shown decrease[d need] for sleep, sleeping about, average two
       hours on the unit per night, prior to that, no more than four. Um, signs of
       grandiosity, saying that he’s received messages from God, and acting on
       those messages. He’s also shown distractibility. Continuing having
       conversations, and not remembering, or recollecting that he shared the
       discussions, and going off on multiple tangents during the discussions.
       Um, he’s showed a flight of ideas, or racing thoughts. He’s also shown
       hallucinations. He’s admitted to those. Um, those are some of the criteria
       that we look for.

Tr. p. 7-8.

       When asked whether she believed that, as a result of his mental illness, D.W. was

gravely disabled, Dr. Price responded affirmatively. She explained by stating that D.W.

continued to justify his actions at the War Memorial as “an attempt to bring us all to

Christ, and that he [had] received a message from God to take his cross there, and let it be

known . . . that he was going to rule the world, or God was going to rule the world, and

bring everyone back to him.” Id. at 8. Dr. Price stated that D.W. “acted on those

[beliefs] in poor judgment.” Id. In addition, she stated that D.W. admitted to having

hallucinations.   However, at the hearing D.W. interjected, stating, “They’re not

hallucinations.” Id.

       Moreover, Dr. Price testified that D.W. had “refused the recommended treatment

that [Wishard] proposed for Bi Polar Disorder” because “[h]e doesn’t think there’s any

need, or indication for it.” Id. at 11. Similarly, Dr. Price testified that she does not “feel

[D.W.] has a great deal of insight into his illness.” Id. Dr. Price emphasized her

recommendation that D.W.’s bipolar disorder be treated with certain psychotropic drugs,

specifically Risperdal and Depakote. She stated that “it would be difficult to manage

                                              4
[D.W.’s bipolar disorder] in other ways.” Id. at 13. However, Dr. Price declined to

predict whether she believed that D.W. would continue to act on his hallucinations if

discharged without further treatment, saying, “I can’t predict what would happen out of

the hospital.” Id. at 12.

       Regarding D.W.’s ability to provide for his basic needs, Dr. Price testified that

D.W. currently owns a house in Indianapolis, but “[a] prior house went through

foreclosure when he couldn’t pay his taxes.” Id. at 9-10. She stated that it appeared that

D.W. provided for himself in terms of his food and clothing, but she couldn’t say how

because he had been unemployed for the last three years. She stated that D.W. was not

receiving any kind of disability.

       When asked whether she believed that, as a result of his mental illness, D.W. was

a danger to himself or others, Dr. Price testified that D.W. “was continuing to deny

suicidal or homicidal ideation” and that she “[didn’t] think his intentions are to endanger

himself, or others.” Id. at 9. However, Dr. Price then stated, “[a]lthough, without

intentions he has potentially posed threat [sic] to others, he had a loaded weapon, and set

the memorial on fire. So, without intentions he could have been danger to others.” Id.

       On cross-examination, Dr. Price was asked whether she found any of D.W.’s

justifications for his behavior to be valid. She responded, “I believe that why he did what

he did justifies his beliefs, and his actions. But, I don’t believe other people have those

same opinions. I don’t believe other people have those same experiences, or would

behave in a similar manor [sic].” Id. at 16.

                                               5
       D.W. testified on his own behalf. He confirmed owning his current home, and he

stated that he supports himself by “selling off [his] things.” Tr. p. 21. D.W. stated that

he is a union electrician, but he has been unemployed for several years. He no longer

receives unemployment, and he stated he is ineligible for other means of public assistance

because he owns too many assets. When asked whether he has the support of his family,

D.W. testified that his daughter “takes care of herself” and that his sister was present at

the hearing. Id. Regarding Dr. Price’s diagnosis, D.W. disagreed and stated his belief

that he is “a very clear headed man.” Id. at 22. He testified that he was opposed to

taking any “mind altering drugs” because he was worried that they would affect his level-

headedness and because of the side effects. Id. at 21-22. Later, D.W. stated he would be

willing to try counseling, but he would resist taking any court-ordered medications “with

all [his] might.” Id. at 26.

       D.W. also testified about his justifications for his actions at the War Memorial.

He agreed that he was “increasingly frustrated with what’s happening in this society” and

that he felt compelled to make a statement.         Tr. p. 26.    He testified about his

dissatisfaction with thirty-year loans and with “homosexual people teaching our kids.”

Id. at 29. D.W. stated his objections to the Iraq war and to how young adults are “ruined

as a person” after they act on their training to kill during military combat. Id. at 30.

D.W. was also unhappy about the police taking protesters’ provisions and spraying

protesters with pepper spray at the Occupy Indianapolis march, as well as about

“manholes blowing up into people’s cars” and bridges falling. Id. at 31–32, 37–38.

                                            6
D.W. characterized his actions as “divine intervention” and stated he was “bringing a

cross to Christ up to the top of the building” for the purpose of “bring[ing] God back into

the world.” Id. at 36. However, D.W. testified that he did not believe he would need to

repeat his actions because it was a “one time deal” and because there is a video of it. Id.

at 37.

         After hearing all the evidence, the trial court found that there was clear and

convincing evidence that D.W. was suffering from bipolar disorder, manic episode,

which is a mental illness as defined by Indiana Code section 12-7-2-130, and that D.W.

was gravely disabled as defined by Indiana Code section 12-7-2-96. On this basis, the

court found that D.W. was in need of custody, care, and treatment at Wishard Health

Services and ordered D.W. to be temporarily committed for a period not to exceed ninety

days. D.W. now appeals.

                             DISCUSSION AND DECISION

         D.W. appeals his temporary commitment to Wishard, challenging the sufficiency

of the evidence. D.W. contends that the trial court erred in ordering his temporary

commitment because failed to prove that he was either mentally ill or gravely disabled.

         We initially observe that a trial court may order temporary involuntary

commitment of an individual for a period of up to ninety days if a petitioner proves by

clear and convincing evidence that the individual is: (1) mentally ill; and (2) either

dangerous or gravely disabled. Ind. Code § 12-26-6-1. Civil commitment is a significant

deprivation of liberty that requires the petitioner to show “‘that the individual suffers

                                            7
from something more serious than is demonstrated by idiosyncratic behavior.’” In re

Involuntary Commitment of A.M., 959 N.E.2d 832, 835 (Ind. Ct. App. 2011) (quoting

Addington v. Texas, 441 U.S. 418, 427 (1979)).

      When reviewing an order of commitment, we will consider only the evidence

favorable to the judgment and all reasonable inferences. Heald v. Blank, 785 N.E.2d 605,

613 (Ind. Ct. App. 2003). We will not reweigh the evidence or judge the credibility of

witnesses. Golub v. Giles, 814 N.E.2d 1034, 1038 (Ind. Ct. App. 2004). If the trial

court’s commitment order represents a conclusion that a reasonable person could have

drawn, the order must be affirmed, even if other reasonable conclusions are possible. Id.

      For the purpose of the temporary commitment statute, “mental illness” is defined

as “a psychiatric disorder that:    (A) substantially disturbs an individual’s thinking,

feeling, or behavior; and (B) impairs the individual’s ability to function.” Ind. Code §

12-7-2-130.   The evidence most favorable to the trial court’s finding that D.W. is

mentally ill shows that D.W. stipulated to Dr. Price’s expertise as a physician, and Dr.

Price unequivocally testified that D.W. suffers from bipolar disorder, manic episode, with

psychotic features. Tr. p. 5, 7. Thus, the trial court, as the finder of fact, reasonably

concluded that D.W. suffered from mental illness.

      We next turn to D.W.’s contention that he is not gravely disabled. Indiana Code

section 12-7-2-96 defines “gravely disabled” as:

      a condition in which an individual, as a result of mental illness, is in danger
      of coming to harm because the individual: (1) is unable to provide for that
      individual’s food, clothing, or other essential human needs; or (2) has a

                                            8
       substantial impairment or an obvious deterioration of that individual’s
       judgment, reasoning, or behavior that results in the individual’s inability to
       function independently.

       We first note that because this definition is written in the disjunctive, the trial

court’s finding that D.W. is gravely disabled survives if we find that there was sufficient

evidence to prove either that D.W. is unable to provide for his basic needs or that his

judgment, reasoning, or behavior is so impaired or deteriorated that it results in D.W.’s

inability to function independently. See T.A. v. Wishard Health Serv., 950 N.E.2d 1266,

1271 n.2 (Ind. Ct. App. 2011).

       D.W. focuses his challenge on the second prong of the definition of gravely

disabled. More particularly, he asserts that Dr. Price failed to prove that D.W. is unable

to function independently. Appellant’s Br. p. 7. D.W. admits that he “exercised his First

Amendment right to free speech in a most unusual way” but contends that his actions do

not show that he is unable to function independently because they were merely “a

creative and unusual way to get his views out to the public.” Appellant’s Br. p. 3, 8.

However, to the extent that these arguments are meant to refute Dr. Price’s testimony that

D.W. is gravely disabled, this is a request to reweigh the evidence, which we may not do.

       The evidence most favorable to the trial court’s finding that D.W. is gravely

disabled was Dr. Price’s testimony that D.W. continues to justify the actions that led to

his hospitalization, which included driving a Jeep up the steps of the Indiana War

Memorial and setting a fire there while he was wrapped in an American flag and wearing

gold-painted boots, all while carrying a cross and staff as well as a loaded weapon. Tr. p.

                                             9
8-9, 28. Furthermore, Dr. Price testified that D.W. has poor insight into his mental illness

and that he is resistant to the recommended treatment plan. Id. at 10-11. As noted above,

D.W. testified that he would resist taking the recommended medications “with all [his]

might.” Id. at 26. This evidence is sufficient to show that D.W., as a result of mental

illness, is in danger of coming to harm because he has a substantial impairment or an

obvious deterioration of his judgment, reasoning, or behavior that results in his inability

to function independently.

       Notwithstanding the above, D.W. likens his situation to the circumstances found in

K.F. v. St. Vincent Hosp. & Health Care Ctr., 909 N.E.2d 1063 (Ind. Ct. App. 2009), in

which this court held that the evidence was insufficient to show that K.F. was unable to

function independently when she had a supportive husband who agreed to secure

outpatient treatment for her. 909 N.E.2d at 1067. D.W.’s circumstances are easily

distinguishable.   Although two of D.W.’s family members attended his temporary

commitment hearing, neither testified, and D.W.’s only statements regarding their

support at the hearing were that his daughter “takes care of herself” and that his sister was

present at the hearing. Tr. p. 21.

       This court has decided a number of other cases with circumstances that are more

similar to D.W.’s situation than K.F. For example, in In re the Involuntary Commitment

of A.M., 959 N.E.2d 832 (Ind. Ct. App. 2011), A.M. was diagnosed with bipolar disorder

after a manic episode that resulted in her hospitalization, during which she exhibited

many of the same symptoms as D.W., such as difficulty sleeping, impulsivity, agitation

                                             10
and changed mood, and delusional thoughts. 959 N.E.2d at 834. In addition, similar to

Dr. Price’s testimony regarding D.W., A.M.’s treating physician testified that A.M. “did

not believe she had bipolar disorder, and her insight into her condition was ‘nil.’” Id.

Moreover, like D.W., A.M. resisted taking the medications necessary to treat her bipolar

disorder. Id. Based on this evidence, this court concluded that there was sufficient

evidence that A.M. was gravely disabled under the second prong of the statutory

definition.

       Finally, we note that in T.A. v. Wishard Health Service, 950 N.E.2d 1266 (Ind. Ct.

App. 2011), T.A. attempted to explain away her erratic behaviors by stating she removed

her clothes in public as an objection to the police “following her and harassing her

throughout the day.” 950 N.E.2d at 1269-70. However, this court observed that T.A’s

choice to take her clothes off in public was not, as she claimed, “merely unwise or

idiosyncratic.”   Id. at 1271-72.   Rather, T.A.’s physician had testified that T.A.’s

behaviors were consistent with the manic episodes found in bipolar disorder.          Id.

Likewise, Dr. Price testified that although D.W. may believe that the reasons for his

actions are valid, she disputed that others would share similar opinions or behave

similarly based on those opinions. Tr. p. 16.

       In conclusion, our review of the evidence most favorable to the judgment

demonstrates that the evidence presented at the evidentiary hearing was more than

sufficient for a reasonable person to have concluded that D.W. is both mentally ill and

gravely disabled. Thus, we decline to set aside the commitment order.

                                            11
      The judgment of the trial court is affirmed.

ROBB, C.J., and BRADFORD, J., concur.




                                           12